Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158205(20)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158205
                                                                   COA: 343619
                                                                   Shiawassee CC: 2017-009708-FH
  DAVID ERNEST FISHER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 4,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2019
         a0422
                                                                              Clerk